Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered December 3, 2008, convicting defend*471ant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2!% to 5 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion,-made on the basis of an isolated portion of the prosecutor’s summation that allegedly made an improper statement of fact, since that comment was a permissible response to a corresponding portion of the defense summation (see generally People v Overlee, 236 AD2d 133 [1997]). Defendant’s remaining challenges to the summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. Concur— Gonzalez, P.J., DeGrasse, Freedman, Manzanet-Daniels and Román, JJ.